Citation Nr: 1712913	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent for posttraumatic stress disorder (PTSD) from August 19, 2009, to August 17, 2015.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1999 to April 2000 and from January 2005 to November 2005.  The Veteran is a veteran of the Gulf War Era and is the recipient of various service medals, including the Purple Heart.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Boise, Idaho Regional Office (RO) of the Department of Veterans Affairs (VA) in December 2009, regarding PTSD, and March 2010, regarding TBI.  The Board remanded this case in September 2014 for further development.  

A March 2016 rating decision awarded the Veteran a 100 percent rating for PTSD from August 18, 2015, forward.  The issue of entitlement to a rating greater than 50 percent for PTSD from August 19, 2009, to August 17, 2015 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, (1993).

In January 2013, the Veteran claimed entitlement to TDIU in conjunction with his claim for an increased initial rating for PTSD.  In an April 2013 rating decision, the RO denied the claim for TDIU.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  The Veteran was granted 100 percent disability for PTSD beginning August 18, 2015.  Thus, the issue of entitlement to TDIU is limited to the period of time the Veteran's increased rating claim was pending prior to the 100 percent disability rating.  See 38 C.F.R. § 4.16(a) (2016); Vettese v. Brown, 7 Vet App. 31 (1994); Holland v. Brown, 6 Vet App. 443 (1994).  

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  



FINDINGS OF FACT

1.  From August 19, 2009 through August 17, 2015, inclusive, the Veteran's PTSD was manifested by deficiencies in most areas, including work, school, thinking, and mood due to symptoms equivalent in severity to near-continuous depression affecting the ability to function independently, appropriately and effectively, and difficulty in adapting to stressful circumstances. 

2.  From August 19, 2009 through August 17, 2015, the Veteran's PTSD was not manifested by total occupational and social impairment, and was not manifested by symptoms equivalent in severity to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior,  persistent danger of hurting oneself or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

3.  The Veteran was unable to obtain or maintain substantially gainful activity from August 19, 2009 through August 17, 2015, inclusive, due to service-connected disability. 

4.  The Veteran sustained a TBI in July 2005 when the Humvee he was driving ran over a land mine.

5.  The Veteran does not have current residuals of a TBI.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been more nearly approximated from August 19, 2009 through August 17, 2015, inclusive.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.15, 4.130, DC 9411 (2016).
 
2.  The criteria for TDIU from August 19, 2009 through August 17, 2015, inclusive, are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

3.  The criteria for service connection for residuals of a TBI have not been satisfied.     38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA - Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent rating decision and SSOC. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000).


II.  PTSD INCREASED RATING

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

In evaluating a disability, it must be viewed in relation to its entire history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's PTSD has been assigned a 50 percent rating prior to August 18, 2015 under Diagnostic Code (DC) 9411, which pertains to PTSD.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating, then that rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

In sum, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See Vazquez-Claudio, 713 F.3d at 118.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment of Functioning (GAF) scores, which are based on a scale set forth in the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV) reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

(The DSM-IV has been recently updated with a Fifth Edition (DSM-V), which does not use GAF scores.  VA regulations, including the rating criteria under the Schedule for Rating Disabilities, have been amended to incorporate the DSM-V.  79 Fed. Reg. 45093 (August 4, 2014); 38 C.F.R. § 4.130 (2016).  However, the amendments only apply to applications that are received by VA or are pending before the AOJ on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  79 Fed. Reg. 45093.)

An April 2009 VA treatment record reflects that the Veteran was enrolled full time as a student in college, pursuing a degree in mechanical engineering.  He attended two hours of classes per day, and took the rest of his courses online.  He resided alone and was responsible for independent management of his daily activities, including caring for his son every other week. 

A November 2009 PTSD examination report showed that the Veteran reported difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He stated that his PTSD symptoms had worsened over the past two years, with increased behavioral avoidance, a decrement in concentration, and increased dysphoric mood.  The Veteran denied panic attacks, episodes of anger, hallucinations and suicidal thoughts.  The Veteran reported attending college, but stated that his school performance had been "marginal at best," and that his treating psychiatrist's opinion was that this may be due to problems with concentration secondary to PTSD, TBI, or both.  He was divorced but had a girlfriend.  The examiner noted no abnormalities on examination, including with respect to thought process, content, speech, insight, judgment, and memory.  The examiner assigned a GAF score of 53 which indicates moderate PTSD.  See DSM-IV.  However, the examiner also stated that the Veteran's PTSD symptoms were severe based on psychometric data obtained on testing.  The examiner concluded that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired due to PTSD, and that by reason of PTSD signs and symptoms, his reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.

A November 2009 VA examination for chronic fatigue reflects that the Veteran reported missing three weeks of school during the past semester due to PTSD symptoms, including difficulty concentrating.  

A November 2009 letter co-signed by the Veteran's treating psychiatrist at VA states that due to PTSD the Veteran experienced intense psychological and physiological reactivity when under any significant amount of stress, and that he also suffered from near-continuous depression, severe anxiety, and intermittent panic attacks on a regular basis.  These symptoms had a detrimental effect on the Veteran's ability to function independently, appropriately, and effectively in dealings with others, according to the letter.  The letter further states that he had impaired impulse control that resulted in unprovoked irritability causing interpersonal conflict.  The letter concludes that the Veteran's PTSD had a clinically significant impact on several major areas of functioning, including work, school, relationships with others, mood, thinking, and judgment.  A GAF score of 45 was assigned.  This score indicates serious PTSD symptoms or functional impairment.  See DSM-IV. 

A December 2009 VA treatment record reflects that the Veteran reported passing almost all his classes with a C or above.  The only class he was unsure of was calculus, as he did not know his final grade. 

A December 2009 Social Security Administration (SSA) disability determination reflects that the Veteran was found to be disabled since January 15, 2008, his last date of employment, due to PTSD and affective disorders.  

A February 2010 Vet Center record reflects that the Veteran withdrew from school "so that he could get a lot of stuff completed," but that it seemed he was not getting anything done.  A March 2010 VA treatment record reflects that the Veteran had taken time off school to deal with custody issues with his son.  

VA vocational rehabilitation and employment records reflect that it had been determined that it was feasible for the Veteran to achieve a vocational goal, but that services were discontinued effective May 2011 at his own request. 

A September 2012 VA PTSD examination noted the Veteran to be dressed casually and adequately groomed.  The examination showed social isolation, low sense of meaning and purpose, intrusive memories, nightmares, loss of interest in activities previously enjoyed, emotional numbing, a sense of foreshortened future, anger/irritability, hypervigilance, and exaggerated startle responses.  The Veteran also had impaired sleep and concentration difficulty attributable to PTSD.  He was oriented to person, place, time, and situation; his eye contact was intermittent but his speech volume, rate, and tone were within normal limits.  He reported that since the last VA examination, he had dropped out of college to focus on gaining custody of his son.  He had no plans to complete the college degree he had been pursuing.  He had purchased a house, installed a sprinkler system, and completed other home improvement projects.  He also worked on various projects with his father, such as rebuilding the engine in his father's truck.  He spent most of his time at home, but occasionally went out to eat or to see a movie during "off-peak" days and times.  Overall, the examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner assigned a GAF score of 51, which indicated moderate PTSD and dysthymic symptoms with moderate difficulty in social and occupational functioning.  

A July 2013 Vet Center record reflects that the Veteran reported worsening PTSD symptoms.  He had withdrawn and isolated himself.  He had difficulty dealing with others and with his children as a group, although he was "okay" with one-on-one interactions with his children.  

An October 2014 Vet Center treatment record reflects that the Veteran presented with psychomotor slowing and difficulty making eye contact.  His clothes and fingernails were dirty.  His affect was notably flat and detached.  His thought processes were slowed and laconic.  His speech was monotonic, slow, and soft-spoken.  He displayed great difficulty describing his relationship with his child, spouse, and step-children.  Reality testing was intact, but the Veteran appeared confused at times by the questions.  He was found to isolate from fear of losing control and causing potential harm to others.  He showed cognitive and emotional difficulties, primarily characterized by emotional reactivity, depressed mood, poor attention and concentration, memory problems, and avoidance of trauma-related reminders.  He displayed low-frustration tolerance and became easily overwhelmed.  Avoidant coping appeared to be his primary means of managing his symptoms.  He reported spending significant periods of time in his bedroom where he could control and minimize the impact of his distress.  The treating psychiatrist noted that the Veteran reported significant social and occupational limitations as evidenced by his inability to maintain employment, and recent withdrawal from college courses due to poor concentration, anxiety, and panic.  The psychiatrist also observed that it was possible that the nature and severity of the Veteran's PTSD symptoms had been misinterpreted or overlooked in previous VA examinations because the Veteran was unlikely to present or describe his symptoms in a typical manner.  The psychiatrist concluded that the Veteran was clearly unable to secure and maintain employment or perform to expectations in occupational or social settings.  His symptoms exceeded what could reasonably be accommodated for in any work environment.

The August 2015 VA examination report reflects that the Veteran was neatly groomed and dressed.  His speech exhibited a slow rate, soft tone, and normal volume.  He was alert and oriented to person, time, and place ("x 3").  His mood was dysphoric.  His affect was constricted and flat.  His thought process was logical, linear, and goal directed.  He did not exhibit hallucinations or delusions, but was guarded and suspicious, and was paranoid about the government interfering with his life.  He preferred to do things alone, and had cut himself off from two former good friends due to becoming more isolative, guarded, and suspicious.  His relationship with his spouse was "stressed but stable."  He was hyperalert and had startle reflexes.  Intrusive thoughts kept him constantly on "high alert status."  He reported fatigue, poor concentration, and short-term memory difficulties secondary to inattention and anxiety.  He felt "empty and numb" inside.  It was noted that since the September 2012 VA examination, he had married his girlfriend of seven years and lived with her and her three children, as well as his son from a previous marriage.  He stayed at home and "mind[ed]" the house.  He did not belong to any clubs or organizations, and did not engage in hobbies.  He kept the television on in the background to be distracted from intrusive thoughts.  

The August 2015 examiner found that the Veteran's PTSD symptoms included difficulty in adapting to stressful circumstances, including at work or in a work-like setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner concluded that the Veteran's PTSD resulted in unemployability.  Specifically, the Veteran demonstrated severe impairment in multiple areas.  Socially he was avoidant, isolative, paranoid, and suspicious, and occupationally he was unable to do sedentary work due to poor concentration and inattentiveness, as well as lack of motivation secondary to PTSD, distrust of others, and impulsivity with angry outbursts.  The examiner further found that the Veteran's PTSD prevented physical work due to the above factors, and that even solitary work was beyond his capabilities due to the above PTSD symptoms. 

Resolving reasonable doubt in favor of the claim, the Board finds that a 70 percent rating for the Veteran's PTSD is warranted since the August 19, 2009 date of claim.  Specifically, the November 2009 letter co-signed by the Veteran's treating psychiatrist at VA states that due to PTSD the Veteran suffered from near-continuous depression, severe anxiety, and intermittent panic attacks on a regular basis which had a detrimental effect on his ability to function independently, appropriately, and effectively in dealings with others.  The letter further states that he had impaired impulse control that resulted in unprovoked irritability causing interpersonal conflict.  The letter concludes that the Veteran's PTSD had a clinically significant impact on several major areas of functioning, including work, school, relationships with others, mood, thinking, and judgment.  This letter is especially probative, as it reflects the findings of the Veteran's treating psychiatrist, who clearly was very familiar with the Veteran's symptoms and degree of functioning over time, rather than based on a one-time examination.  These findings satisfy or more nearly approximate the criteria for a 70 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  

Moreover, although the November 2009 VA examiner assigned a GAF score of 53, which indicates moderate PTSD according to the DSM-IV, the examiner nevertheless concluded that the Veteran's PTSD was severe based on testing, and that his reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  These findings are generally consistent with the November 2009 letter signed by the Veteran's treating psychiatrist.  

As there is no evidence to the contrary, the Board assumes that the same degree of impairment was present at the time the Veteran filed his August 2009 claim.  Thus, a 70 percent rating is warranted effective August 19, 2009, the date of claim.

The Board also notes that the findings by the August 2015 VA examiner of difficulty in adapting to stressful circumstances, including at work or in a work-like setting, impaired impulse control, and unemployability are based on symptoms substantially similar to those reported in November 2009, and thus further supports assignment of a 70 percent rating from the August 19, 2009 date of claim. 

Although the Veteran had been enrolled in school up until January 2010, he reported missing several weeks at a time due to PTSD symptoms such as difficulty concentrating, and performing "marginally" at best.  Moreover, the record shows that he withdrew from school in January 2010.  He was not working during this time, and had not been employed since January 2008.  All in all, the record shows that the Veteran struggled considerably in school and did not complete it.  Thus, the sole fact that he was enrolled in school does not outweigh the above findings supporting a 70 percent rating.  

The Board notes that the September 2012 VA examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 51, indicating moderate PTSD symptoms with moderate difficulty in social and occupational functioning.  These findings are more consistent with the criteria for a 50 percent rating.  However, the Veteran's treating psychiatrist noted in the October 2014 Vet Center record that it was possible that the nature and severity of the Veteran's PTSD symptoms had been misinterpreted or overlooked in previous VA examinations because the Veteran was unlikely to present or describe his symptoms in a typical manner.  The findings in that record and in the August 2015 VA examination report, both of which conclude that the Veteran's PTSD prevented him from obtaining or maintaining substantially gainful employment, in addition to the November 2009 findings discussed above, at least place the evidence in equipoise as to whether the criteria for a 70 percent rating were satisfied around the time of the September 2012 VA examination.  As already noted, the Board will not rely solely on one examiner's assessment of the level of disability at the time of examination, but must consider all the relevant evidence.  See 38 C.F.R. § 4.126.

The Board also notes that while the Veteran reported at the September 2012 VA examination that he had purchased a house, completed home improvement projects such as installing a sprinkler system, and engaged in projects with his father such as rebuilding an engine, he was otherwise unemployed at this time and mostly stayed at home.  Thus, this evidence does not necessarily show that he could function in an ordinary work environment on a regular basis or otherwise outweigh the conclusions by other VA examiners and the Veteran's treating psychiatrist that he had severe PTSD causing significant impairment in multiple areas.  

The Veteran's PTSD has been assigned a 100 percent rating effective August 18, 2015, the date of the VA examination.  The Board finds that the criteria for a 100 percent rating were not satisfied or more nearly approximated prior to that date.  Although the October 2014 VA treatment record reflects a psychiatrist's conclusion that the Veteran was unable to work due to PTSD symptoms, the preponderance of the evidence weighs against total social impairment.  In this regard, the Veteran has reported a stable relationship with his spouse, and has full custody of his son.  He also lives with and helps care for his stepchildren.  Thus, because total social impairment is not shown, the Veteran's PTSD does not satisfy the functional impairment associated with a 100 percent rating.  See 38 C.F.R. § 4.130. 

Moreover, and in the alternative, the Veteran does not have symptoms equivalent in severity to those associated with a 100 percent rating.  He does not have gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  Although he reportedly self isolates partly out of fear of harming others, he is not shown to pose a persistent danger of hurting himself or others.  Further, while he may neglect personal hygiene from time to time, as indicated by the October 2014 VA treatment record, he is not shown to have an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Finally, the evidence does not show disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  The evidence does not otherwise show that his symptoms are equivalent in severity to the above.  Rather, they are readily captured by the criteria for a 70 percent rating or lower, which weighs against a finding that they are equivalent in severity to symptoms correlating with a 100 percent rating.  See 38 C.F.R. § 4.130.  The Board also notes, and in the alternative, that a finding that symptoms cause the degree of functional impairment associated with a given rating cannot in itself satisfy the equivalency requirement.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

In sum, prior to August 18, 2015, the Veteran's PTSD did not produce the functional impairment associated with a 100 percent rating (i.e. total social impairment), or was not manifested by symptoms equivalent in severity to those corresponding to a 100 percent rating.  These are independent factors both of which must be satisfied to warrant a given evaluation under the General Rating Formula.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013). 

With regard to staged ratings, although there have been fluctuations in severity of the Veteran's PTSD over the course of this claim prior to August 18, 2015, the preponderance of the evidence shows that it has not met or more nearly approximated the criteria for a 100 percent rating during this period, for the reasons explained above.  Thus, staged ratings are not warranted.  See Hart, 21 Vet. App. at 509-10. 

The evaluation of the Veteran's PTSD prior to August 18, 2015 does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.; 38 C.F.R. § 3.321(b)(1).  

These criteria have been broken up into two elements: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology and (2) There must be related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116; Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  If both elements are met, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321(b).  If either element is not satisfied, then referral is not warranted.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016). 

Here, a comparison of the Veteran's PTSD symptoms and resulting functional impairment with the schedular criteria shows that the rating criteria are adequate to evaluate his PTSD.  In this regard, the Veteran's symptoms, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the General Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  The sole fact that a symptom may not be mentioned in the rating criteria does not in itself indicate an exceptional or unusual disability picture.  The symptoms set forth in the General Rating Formula are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  The evidence does not show that the Veteran's PTSD symptoms or their severity are not reasonably described by the rating criteria such as to render their application impractical for evaluation purposes.  On the contrary, the rating criteria adequately describe the Veteran's disability picture. 

Accordingly, the Veteran's PTSD has not presented an exceptional or unusual disability picture prior to August 18, 2015.  Consequently, because the first element is not satisfied, the case will not be referred for extraschedular consideration. Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016). 

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Because a total disability rating based on individual unemployability has been assigned for the entire period under review, as discussed below, this issue is moot.  See Johnson, 762 F.3d at 1365 (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability").    

In sum, resolving reasonable doubt in favor of the claim, a 70 percent rating for PTSD is granted from August 19, 2009 through August 17, 2015, inclusive.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3


III.  TDIU

TDIU is granted from August 19, 2009 through August 17, 2015, for the reasons discussed below.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a), 4.19 (2016); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

As of August 19, 2009, service connection has been in effect for PTSD, rated 70 percent disabling; chronic headaches, 30 percent disabling; right and left knee patellofemoral syndrome, rated as 10 percent disabling for each knee; tinnitus, 10 percent disabling; and lumbar spine strain, 10 percent disabling.  The Veteran's combined rating is 80 percent.  Thus, the percentage requirements for schedular consideration of TDIU are satisfied.  See 38 C.F.R. § 4.16(a).  The remaining question is whether the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation. 

The SSA records show that the Veteran discontinued working in January 2008.  In December 2009, SSA granted disability benefits effective January 2008, the date he stopped working, based on PTSD and affective disorders.  While not controlling on VA, SSA's finding constitutes relevant evidence supporting unemployability due to PTSD.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  The fact that the Veteran was enrolled in school at the time is reflected in the SSA records and thus was apparently taken into account by SSA in its determination.  

The sole fact that the Veteran was enrolled in college under the auspices of VA's vocational rehabilitation and employment (VRE) program does not show employability.  The record shows that during the period under review, he struggled in school, missed several weeks at a time, and eventually withdrew in January 2010.  He attended class for two hours a day, and also took online courses, which does not appear tantamount to a full time work schedule.  His enrollment in school was thus akin to work that was only occasional, intermittent, tryout, or unsuccessful, or was marginal in nature, and as such does not preclude a finding of unemployability.  See 38 C.F.R. § 4.18 (2016); see also 38 C.F.R. § 4.16.  Moreover, entitlement to TDIU benefits and participation in a VRE program are not necessarily mutually exclusive.  See 38 C.F.R. §§ 3.341(c), 3.343(c) (2016).  

The medical evidence supports unemployability since August 19, 2009.  The November 2009 VA examiner concluded that the Veteran's PTSD was severe, and that his reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  

The November 2009 letter co-signed by the Veteran's treating psychiatrist at VA states that due to PTSD the Veteran experienced intense psychological and physiological reactivity when under any significant amount of stress, and that he also suffered from near-continuous depression, severe anxiety, and intermittent panic attacks on a regular basis which had a detrimental effect on his ability to function independently, appropriately, and effectively in dealings with others.  

Moreover, the October 2014 VA treatment record authored by the Veteran's treating psychiatrist reflects the conclusion that it was possible that the nature and severity of the Veteran's PTSD symptoms had been misinterpreted or overlooked in previous VA examinations because the Veteran was unlikely to present or describe his symptoms in a typical manner.  The psychiatrist concluded that the Veteran was clearly unable to secure and maintain employment or perform to expectations in occupational or social settings.  His symptoms exceeded what could reasonably be accommodated for in any work environment.  The psychiatrist's assessment indicates that although prior VA examiners may not have found unemployability due to PTSD, they did not necessarily have the benefit of considering the Veteran's full disability picture, which was better known to his treating psychiatrist.  

The August 2015 VA examiner also concluded that the Veteran's PTSD resulted in unemployability based on symptoms similar to those previously recorded.  

Finally, a VA chronic fatigue examination performed in September 2012 found that the Veteran had nearly constant poor attention, inability to concentrate, forgetfulness, confusion, and other cognitive impairments.  The examiner found that these symptoms restricted the Veteran's routine daily activities to less than 50 percent of his pre-illness levels.  

The above medical findings support unemployability since the August 19, 2009 date of claim.

The Board notes that in a February 2013 VA opinion, the VA psychologist who conducted the September 2012 VA examination concluded that the Veteran's PTSD did not prevent him from obtaining or maintaining substantially gainful activity.  The psychologist explained that the Veteran had stopped working to attend school full time, and then withdrew from school to focus on gaining custody of his son.  The psychologist further noted that the Veteran's treatment records showed that he focused on situational stressors, rather than treatment of PTSD.  While his PTSD and dysthymic symptoms contributed to some social and occupational difficulty, the psychologist found that he maintained healthy, positive relationships and could work on projects requiring attention, concentration, and sustained effort.  Thus, the psychologist concluded that this level of functioning indicated that the Veteran's mental health difficulties did not prevent him from obtaining and maintaining substantially gainful employment. 

The February 2013 VA opinion does not outweigh the above evidence supporting unemployability.  While the Veteran did attend school full time, the evidence shows that during the pendency of this claim he struggled to get passing grades, missed several weeks of classes due to PTSD symptoms, and eventually withdrew.  He reportedly attended two hours of class per day, and also took online courses, which does not show that the Veteran's school attendance was equivalent to maintaining substantially gainful employment.  While he did cite efforts to gain custody of his son as a reason for discontinuing school, this does not necessarily show that he therefore had the ability to continue or complete schooling.  Indeed, the October 2014 Vet Center record states that the Veteran withdrew from school due to poor concentration, anxiety, and panic.  

The Veteran's ability to engage in projects at home such as installing a sprinkler system while otherwise unemployed and out of school-which the February 2013 VA examiner cited as evidence against unemployability-does not show that he was able to maintain substantially gainful activity in an ordinary work environment.  Rather, these isolated projects appear to be akin to work that is marginal, such as work in a family business, sheltered environment, or other protected environment, or is otherwise only occasional or intermittent.  See 38 C.F.R. §§ 4.16, 4.18.  

Finally, the examiner's findings regarding the moderate nature of the Veteran's PTSD symptoms are at odds with the findings by other VA examiners and his treating psychiatrist that they resulted in a more severe level of occupational and social impairment.  

Accordingly, the evidence is at least in equipoise in this matter.  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for TDIU are met from August 19, 2009, the date of claim, through August 17, 2015.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.159; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because a 100 percent rating is in effect for PTSD as of August 18, 2015, a TDIU from that date forward is not warranted.  See 38 C.F.R. § 4.16(a); Vettese v. Brown, 7 Vet App. 31 (1994).


IV.  SERVICE CONNECTION FOR TBI

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §1110 (West 2014); 
38 C.F.R. §3.303 (2016).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. §3.303(d) (2016).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

As shown in the below discussion, the Veteran has not had residuals of his in-service TBI during the pendency of this claim.  Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in a current disability.  38 U.S.C.A. §§ 1110 (West 2014).  Hence, in the absence of competent evidence of a current disability, service connection cannot be established.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The evidence shows that the Veteran sustained a head injury in July 2005 when the Humvee he was driving hit a land mine.  In this regard, the service treatment records include an October 2005 report of medical history, in which the Veteran indicated that he sustained a head injury in July 2005 in the landmine incident.  He also reported this history at an August 2007 VA neuropsychological consultation.  An April 2009 VA neuropsychiatric consultation record and the August 2015 VA medical opinion both conclude that the Veteran did sustain a mild TBI at the time of this injury.  However, for the reasons discussed below, the preponderance of the evidence shows that the Veteran does not have current residuals of the TBI; hence, a current disability is not established.

At the outset, the Board notes that service connection has already been established for other disabilities related to the in-service head injury, including headaches and PTSD.  The issue is whether there are current residuals of the TBI itself.

At the August 2007 VA neuropsychological consultation, the Veteran stated that he did not lose consciousness at the time of the July 2005 head injury, but was confused and disoriented in the aftermath of the accident.  He reported noticing increased issues with confusion and memory following the injury.  Testing did not reveal neurocognitive issues.  Rather, it appeared that he was experiencing psychological distress which may have accounted for his cognitive issues. 

An April 2008 VA TBI consultation report reflects that the Veteran's neurobehavioral symptoms included severe headaches, severe sensitivity to light, and severe forgetfulness, among other symptoms.  The Veteran was diagnosed with postconcussion syndrome by the treating physician. 

In an April 2009 VA neuropsychiatric consultation, the treating physician found that testing revealed deficits in aspects of attention, verbal learning and memory, and motor coordination in the Veteran's left hand.  The physician noted that based on the Veteran's description of the injury, it appeared he had suffered a concussion or mild TBI.  The physician stated that most patients who experience a mild brain injury experience improvement in their symptoms within a few hours to weeks after the injury.  However, there was a subset of persons who could experience persistent "post-concussive" symptoms for a variety of reasons, including emotional distress, poor sleep or fatigue, stress, and pain.  The physician noted that the Veteran had been diagnosed with PTSD, and that there was a strong overlap of post-concussive symptoms and emotional symptoms.  The physician concluded that the Veteran's emotional distress may be the primary contributor of his ongoing cognitive complaints and deficits.  In other words, the physician did not find that injury to the brain itself necessarily resulted in any cognitive deficits or other current signs or symptoms. 

In a March 2010 VA TBI examination report, the examiner concluded that the Veteran did not have residuals of the in-service TBI.  The examiner stated that the Veteran's headaches were not likely related to his TBI as they reportedly continued to worsen, and TBI symptoms usually stabilized within six months of the injury and did not get worse after that.  The examiner found that the Veteran's perceived cognitive deficits were possibly due to an overlap of PTSD, emotional distress, and fatigue.  The examiner concluded that it was impossible to find a causal relationship to the TBI, and stated in this regard that there was no mention of the head injury in the service treatment records.  

Because the service treatment records do mention a head injury, and because the Board otherwise finds it credible that the Veteran sustained a mild TBI in service, the probative value of the March 2010 VA opinion is diminished to the extent it is based on the assumption that the Veteran did not sustain a head injury in service.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a physician's opinion based on an inaccurate factual premise has no probative value).  However, the examiner's opinion is also based on other factors that are consistent with the evidence of record: namely, the fact that the Veteran's headaches continued to worsen, which was not indicative of current residuals of a TBI, and the fact that other conditions including PTSD and fatigue could account for the Veteran's cognitive deficits, which is borne out by the findings in the April 2009 VA neuropsychiatric report, as well as the August 2015 VA opinion discussed below. 

In a September 2012 VA PTSD examination report, the examiner found that the Veteran had a diagnosis of TBI based on the April 2008 and April 2009 VA neuropsychological assessments discussed above.  The examiner was unable to differentiate which psychiatric symptoms were due to PTSD as opposed to the TBI.  

In a July 2013 VA chronic fatigue examination report, the examiner concluded that the Veteran's chronic fatigue was due to mental health issues and his TBI.  

An October 2014 Vet Center record reflects that the Veteran reported persistent light and sound sensitivity, headaches, periodic nausea, and "blurred vision" since sustaining the TBI.

In an August 2015 VA opinion, the examiner concluded that to a reasonable degree of medical certainty the Veteran incurred a mild TBI in service "with no additional residuals other than headaches that [were] multifactorial (exacerbated by stress, emotional difficulty, depression unrelated to TBI)."  The examiner further stated that the Veteran had no other neurobehavioral sequella of the mild TBI.  He was found to have PTSD and his difficulties with inattention, concentration and depression were found to be more likely than not secondary to PTSD and not due to the history of TBI.  The examiner agreed with the prior determinations that the Veteran's other psychological disabilities were the primary contributors to his complaints and deficits.  The examiner stated that the Veteran did not currently have a "post concussive syndrome," a phrased used in earlier records, which was a "a broad term without diagnostic certainty," and was "irrelevant" to the Veteran's case.  

The August 2015 VA opinion is especially probative, as it is based on a review of the Veteran's medical history and supported by a thorough explanation specific to the facts of this claim.  Moreover, it is essentially consistent with the findings in the April 2008 and April 2009 VA neuropsychiatric assessments, which were based on testing.  These findings concluded that the Veteran's PTSD and other conditions were the primary cause of the Veteran's current symptoms.

With regard to the findings of "postconcussive syndrome," the August 2015 VA examiner explained that this was essentially not a diagnosis at all, noting that it had no "diagnostic certainty" and was "irrelevant" to the facts of the case.  Indeed, the August 2009 VA neuropsychiatric consultation report shows that the phrase "post-concussive" was not meant by the physician who authored it to indicate a finding of current residuals of a TBI.  Rather, as explained by that physician, persistent post-concussive symptoms could occur for "a variety of reasons," including "emotional distress, poor sleep or fatigue, stress, and pain."  In other words, the phrase "post-concussive" does not equate to continued pathology associated with a brain injury, but rather may be due to other conditions including emotional distress, poor sleep, etc.  Thus, for example, the August 2015 VA examiner found that the Veteran's headaches were due to a combination of factors such as stress, emotional difficulty, and depression that were unrelated to the TBI.  As previously noted, service connection for PTSD, chronic fatigue syndrome, and headaches, with associated symptoms including poor sleep, emotional distress, concentration difficulties, and pain, is already established.  In other words, the Veteran has disabilities related to the in-service injury for which service connection has been established, but the preponderance of the evidence shows that he does not have current residuals of a brain injury.

Although the July 2013 VA chronic fatigue examination report reflects the conclusion that the Veteran's chronic fatigue was due to mental health issues and his TBI, no explanation was provided and the examiner did not specify whether injury to the brain itself resulted in the fatigue.  Indeed, the examiner was not asked to provide an opinion on that issue, and it is not otherwise supported by the record, including the April 2009 neuropsychiatric assessment.  More weight is given to the August 2015 VA opinion, which was specific to the issue of whether the Veteran has current residuals of a TBI, and is supported by a thorough explanation.  For the same reasons, the more definitive August 2015 VA opinion outweighs the September 2012 VA examiner's statement that the examiner was unable to differentiate which psychiatric symptoms were due to PTSD as opposed to the TBI.  Cf. Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding that a "generic statement about the possibility of a link" to service is "too general and inconclusive" to be probative (emphasis in original)); Sklar v. Brown, 5 Vet. App. 140 (1993) (holding, in relevant part, that the weight of a medical opinion is diminished when that opinion is ambivalent).  

Finally, the Board has considered the Veteran's report of ongoing symptoms since the in-service TBI, such as persistent light and sound sensitivity, headaches, periodic nausea, and "blurred vision," as reflected in the October 2014 Vet Center record and August 2007 VA neuropsychological consultation.  The Veteran's headache disorder and associated symptoms is already service connected and has not been found to be caused by injury to the brain.  Moreover, no treating VA physician or examiner specifically tasked with addressing whether the Veteran has current residuals of the TBI found that these symptoms supported a current disability proper to the TBI itself as opposed to other service-connected conditions including the headache disorder, chronic fatigue syndrome, and PTSD.  Rather, based on neurocognitive testing and examination of the Veteran, medical professionals have generally found that the Veteran did not have current residuals of the TBI, as explained above. 

In addition to the medical evidence, the Board has considered the Veteran's statements that he has current residuals of TBI.  The Veteran did experience a brain during service in 2005, and his statements regarding that experience are credible and supported by the evidence.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In this case, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case, the etiology of residuals of TBI, falls outside the realm of common knowledge of a lay person as it is too complex to be made based on lay observation alone.  See Jandreau, 492 F .3d at 1377 n.4.  Thus, although the Veteran is competent to discuss his symptoms, he does not possess the experience or specialized training needed to determine whether his current symptoms or pathology resulted from the brain injury.  Accordingly, his statements do not constitute competent evidence of a link between these symptoms and his in-service brain injury.  Further, his statements regarding his symptoms were investigated by competent medical professionals and found to be attributable to other service connected disabilities and not to his TBI.  These medical findings outweigh the Veteran's lay statements on the matter.

In sum, the Board concludes that the claim for service connection for residuals of TBI must be denied.  Though the Veteran did suffer a mild brain injury during service, he does not have a current disability attributable to that injury.  In the absence of a current disability, service connection cannot be established.  Because a preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased rating of 70 percent for PTSD for the period from August 19, 2009 through August 18, 2015, inclusive, is granted, subject to the law and regulations governing payment of monetary benefits. 

Entitlement to TDIU for the period from August 19, 2009 through August 17, 2015, inclusive, is granted, subject to the law and regulations governing payment of monetary benefits.

Service connection for TBI is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


